Citation Nr: 0119820	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-09 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to permanent and total disability rating for 
nonservice-connected pension purposes.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
August 1983, and from October 1986 to April 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
the Department of Veterans Affairs (VA) Louisville Regional 
Office (RO) May 1998 rating decision which denied a permanent 
and total disability rating for pension purposes.  During the 
pendency of this appeal, the claims file was transferred to 
the Nashville RO which has retained jurisdiction over the 
case.

In February 2000, the Board remanded this case to the RO for 
a Travel Board hearing, pursuant to the veteran's June 1998 
request.  He was scheduled to appear at such hearing on June 
11, 2001 (notice of the hearing date was mailed to his 
address of record on May 7, 2001), but the file indicates 
that he failed to report for same.  Thus, his appeal will be 
processed as though his hearing request was withdrawn.  
38 C.F.R. § 20.704 (2000).


REMAND

Effective November 2000, the law was changed to provide that 
VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(a)).

VA nonservice-connected disability pension benefits are 
payable to a veteran who served for 90 days or more during a 
period of war (which is not in dispute in this case), and who 
is permanently and totally disabled due to nonservice-
connected disabilities that are not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521 (West 1991); see 
Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).  If a 
veteran's combined disability is less than 100 percent, he 
must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342 and Part 4.

An "average person" standard is employed as the basis for a 
finding of permanent and total disability.  A person shall be 
considered permanently and totally disabled if he is 
unemployable as a result of disability which is reasonably 
certain to continue throughout his life, or is suffering 
from: (1) any disability sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, but only if reasonably certain that such 
disability will continue throughout the person's life; or (2) 
any disease/disorder determined by VA to be of such nature or 
extent as to justify a determination that a veteran suffering 
therefrom is permanently and totally disabled. 38 U.S.C.A. 
§ 1502 (West 1991).

For pension purposes, when percentage requirements are met 
under 38 C.F.R. § 4.16, and the disabilities are of permanent 
nature, a rating of permanent and total disability will be 
assigned if the veteran is found to be unable to secure and 
follow substantially gainful employment by reason of such 
disability.  To meet the percentage requirements of 38 C.F.R. 
§ 4.16, the veteran must suffer from one disability ratable 
at 60 percent or more, or two or more disabilities where one 
of the disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.

Furthermore, 38 C.F.R. § 4.17(b) provides that where a 
veteran fails to meet the percentage requirements, but meets 
basic eligibility criteria and is unemployable, consideration 
of 38 C.F.R. § 3.321(b)(2) is appropriate.  In turn, 
38 C.F.R. § 3.321(b)(2) provides that where the veteran does 
not meet the percentage requirements of the VA Rating 
Schedule, but is unemployable by reason of his age, 
occupational background, or other related factors, a 
permanent and total disability rating on an extra-schedular 
basis is warranted.

In this case, service connection is not in effect for any 
disability.  The RO has determined that the veteran has the 
following nonservice-connected disabilities:  intervertebral 
disc syndrome, rated 40 percent, and residuals of fracture of 
the left ankle, left wrist, and right index finger, each 
rated zero percent; a combined rating of 40 percent is 
assigned for nonservice-connected disability pension 
purposes.

Most recently, a VA general medical examination was performed 
in January 1999, addressing the nature and severity of the 
veteran's orthopedic disability; the examiner opined that 
there was no reason for the veteran to be unemployable, 
suspecting that there was a "large degree of depression and 
somatization involved at [that] point."  

By July 14, 1999 letter mailed to the veteran's address of 
record, the RO informed him that another VA medical 
examination was required prior to final resolution of his 
nonservice-connected pension claim; observing that he 
temporarily resided in Germany, the RO requested him to 
inform that office when he would return to the United States 
and when he would be available to undergo a medical 
examination.

By letter received at the RO on July 26, 1999, the veteran 
indicated that he intended to return to the United States, 
but he was not sure when he would be able to do so; he 
observed that he underwent a VA medical examination in 
January 1999.

By August 1999 letter mailed to the veteran's address of 
record, the RO clarified that the January 1999 VA medical 
examination report was present in his claims file, but that 
he would have to undergo another VA medical examination on 
his return to the United States.  

Although the claims file contains numerous correspondence 
between the veteran and the RO, dated after August 1999, and 
it appears that he recently returned to the United States, he 
has not been scheduled to appear for a contemporaneous 
examination.  As a VA examiner suggested, in conjunction with 
the general medical examination in January 1999, that the 
veteran had psychiatric/psychological impairment, the Board 
is of the opinion that a thorough VA psychiatric examination 
should be performed to determine whether the criteria for a 
nonservice-connected disability pension benefits have been 
met.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.  

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who may have 
treated him for any disability since 
service.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and added to the claims folder.  

3.  The RO should schedule the veteran 
for another VA general medical 
examination and a psychiatric 
examination to identify all 
disabilities that he now has and the 
extent of any functional impairment 
caused thereby.  Any diagnostic testing 
necessary to reach a diagnosis or 
ascertain the functional impairment 
should be accomplished, and copies of 
any such results placed in the claims 
folder.  The claims folder must be 
provided the examiner(s) for review in 
conjunction with the examination.  The 
examiner(s) should be requested to 
provide an opinion on the severity 
(e.g., slight, mild, moderate, severe, 
complete) of the functional limitation 
for work caused by the combined effect 
of all disabilities noted.  38 C.F.R. 
§ 4.10 (2000).  The findings of the 
examiner(s) should be set forth in the 
examination report and a complete 
rationale provided for any opinion 
expressed by the examiner(s).

4.  Then, the RO should review all new 
medical evidence, and another rating 
decision should ensure that each of the 
disabilities has been assigned a rating 
under the Rating Schedule.  Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  
The RO should assess the history of the 
veteran's disabilities and the effect 
of pain (where appropriate).  A 
determination should be made as to 
whether any disability is the result of 
the veteran's willful misconduct.  The 
issue should then be considered under 
the two-prong test in Brown v. 
Derwinski, 2 Vet. App. 444, 446-447 
(1992), i.e., considering the 
"objective" standard under 38 C.F.R. 
§§ 4.15, 4.16 & 4.17 (2000), and 
"subjective" standard under 38 C.F.R. 
§§ 3.321(b)(2), 4.15 and 4.17 (2000).  
The ratings assigned the disabilities 
and considered for pension purposes 
should then be combined under 38 C.F.R. 
§ 4.25 (2000).

5.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  The case should then be 
returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


